Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Timothy Kemph appeals the district court’s orders dismissing without prejudice as legally frivolous his 42 U.S.C. § 1983 (2006) complaint,* see 28 U.S.C. §§ 1915A(b)(l), 1367(c) (2006), and denying his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kemph v. Brown, No. 7:12-cv-00430-GEC (W.D.Va. Nov. 8, 2012; Jan. 4, 2013). We dispense with oral argument because the *204facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We conclude that the order is final and appealable as no amendment to the complaint could cure the defects identified by the district court. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).